                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  INNSIGHT.COM, INC.,                               Case No. 18-cv-06844-VC
                 Plaintiff,
                                                    ORDER GRANTING REQUEST FOR
          v.                                        DISMISSAL WITH PREJUDICE
  INNSIGHT HOTEL MANAGEMENT                         Re: Dkt. No. 16
  GROUP, INC.,
                 Defendant.


       In line with the parties’ joint request, the Court hereby dismisses this case with prejudice.

The Clerk of Court is directed to close the case.

       IT IS SO ORDERED.

Dated: February 8, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
